Title: To George Washington from General Henry Clinton, 19 July 1780
From: Clinton, Henry
To: Washington, George


					
						Sir
						Head Quarters [New York City] July 19th 1780.
					
					I have the honor to inclose to Your Excellency a Report concerning the Situation of the Troops of Convention in Virginia, not doubting but it will attract your attention and procure them redress.
					You cannot but be informed, Sir, that our conduct towards your Prisoners here is humane and liberal, and I am persuaded your wish must

be to maintain this System of Benevolence towards Men who have the misfortune of enduring Captivity. I have the honor to be Your Excellency’s Most obedient and Most humble Servt
					
						H. Clinton
					
				